Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 01/13/2022.
 	Claims 1-2, 4-12, 14-20 are pending in this application.  Claims 3, 13 were cancelled. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pat No. 8,762,387), in view of Legler et al. (US Pub No. 2016/0147457).
As to claims 1, 11, 20, Patel teaches a data processing method, applied to an electronic device having a processor and memory storing a plurality of programs to be executed by the processor, the method comprising:
obtaining (i.e. receive records 212-214 in a buffer 216 as records 212-214 are generated in data queue 202 ... segment-creation apparatus 204 may create a real-time data segment after buffer 216 contains one million records, col. 4, line 56 to col. 5, line 3) a plurality of target rows (i.e. records 408-426 ... column 402 may include identifiers for entities (e.g., users, organizations, etc.) associated with records 408-426, col. 8, lines 24-36) to be cleared at a target time (i.e. periodically be created independently of creation of the data segment, col. 11, lines 51-59; Once the pre-specified period has passed, the data segment is deleted, col. 12, lines 5-14) from a data table of a row-oriented database (i.e. The data segment may be a real-time data segment that contains newly generated records of one or more metrics and/or dimensions, col. 8, lines 17-27);
storing target attribute values recorded in the plurality of target rows in target pages of a column-oriented database (i.e. Forward indexes 440-444 and a dictionary 446 for records 408-426 may then be created in the data segment. Forward index 440 may represent column 402, forward index 442 may represent column 404, and forward index 444 and dictionary 446 may represent column 406, col. 9, lines 6-22), including:
storing target attribute values recorded in a particular one of different target columns of the plurality of target rows in a dump transition page, wherein the dump transition page is used for dumping the target attribute values recorded in the particular target column to the target pages of the column-oriented database (i.e. FIG. 5 shows the exemplary creation of an inverted index 504 for a column 502 in a data segment in accordance with the disclosed embodiments, col. 9, lines 47-53; a set of dictionaries is created for the columns in the records, col. 11, lines 25-34); and
when the dump transition page filled with at least some of the target attribute values recorded in the particular target column, storing the target attribute values recorded in the dump transition page to one of the target pages (i.e. a set of dictionaries is created for the columns in the records (operation 610), and a set of forward indexes is built for the columns using the set of dictionaries (operation 612) ... a dictionary may be created for each column in the records. Next, forward indexes for the primary and secondary sort columns may be built by storing a range of record identifiers for each value from the first and second sets of possible values. Finally, a forward index may be built for each unsorted column in the records by storing a fixed-length encoding of values in the unsorted column, col. 11, lines 25-34); and
clearing the plurality of target rows from the data table of the row-oriented database after the target time arrives (i.e. Once the pre-specified period has passed, the data segment is deleted, col. 12, lines 5-14).
Patel does not seem to specifically teach “page” limitation (the dump transition page, the target pages).
Legler teaches this limitation (i.e. the in-memory array can be persisted to disk in a serial manner using a series of pages, [0047]; mirror the memory array 805 into a separate page based layout, such as pages 810A, 810B, and 810C, when persisting the memory array to disk, [0048]).
Legler further teaches:
the dump transition page (i.e. the in-memory array can be persisted to disk in a serial manner using a series of pages, [0047]);
the target pages (i.e. pages 810A, 810B, and 810C, [0048]);
 storing target attribute values recorded in a particular one of different target columns of the plurality of target rows in a dump transition page (i.e. ValueID Array of First Names in Fig. 8 (i.e. the memory array 805 can include contiguous blocks of memory addresses. While the memory array 805 is illustrated as having a single column in the implementation of FIG. 8, any number of columns can be included. Each memory address can include a value. This value can be a ValueID that is representative of a data value, such as a first name as illustrated in the implementation of FIG. 8, [0046]).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Legler before the effective filing date of the claimed invention to modify the system of Patel to include the limitations as taught by Legler. One of ordinary skill in the art would be motivated to make this combination in order to store data in a memory array and a page structure view of Legler ([0013]), as doing so would give the added benefit of efficiently allowing data to be written and stored in a memory optimized format as taught by Legler ([0013]).

As to claims 2, 12, Legler teaches the storing target attribute values recorded in the plurality of target rows in target pages in a column-oriented database comprises:
storing target attribute values recorded in different target columns of the plurality of target rows in different pages in the target pages (i.e. FIG. 4 shows a block diagram illustrating an example of a unified table container page chain 400, [0037]), further including:
when a first page of the targe pages is filled with some target attribute values recorded in a particular one of the different target columns of the plurality of target rows, storing other target attribute values recorded in the particular target column in a second page of the target pages (i.e. Different types of pages can store different types of database objects. For example, data pages can store data rows or columns for a table. Index pages can store index rows for one or more levels of an index, [0037]).

As to claims 4, 14, Legler teaches the storing the target attribute values recorded in the dump transition page to one of the target pages comprises:
determining header information of the dump transition page, the header information being used for identifying an identification value range of target identifiers corresponding to the target attribute values recorded in the dump transition page (i.e. container-level metadata (e.g., a minimum value and/or a maximum value) can be stored for each fragment. This metadata can be compared to the query to determine whether a fragment contains the requested data, [0045]); and
storing the header information and the attribute values recorded in the dump transition page in the one or the target pages (i.e. container-level metadata (e.g., a minimum value and/or a maximum value) can be stored for each fragment. This metadata can be compared to the query to determine whether a fragment contains the requested data, [0045]).

As to claims 5, 15, Legler teaches the header information comprises:
a maximum value and a minimum value of version identifiers corresponding to the attribute values recorded in dump transition page, the target identifier being the version identifier, and the version identifier being used for uniquely identifying a column version of the target column of the plurality of target rows (i.e. container-level metadata (e.g., a minimum value and/or a maximum value) can be stored for each fragment. This metadata can be compared to the query to determine whether a fragment contains the requested data, [0045]); and	
the header information comprises: one or more key-value pairs, each key-value pair comprising an attribute value of a first column in the target columns of the plurality of target rows and a page offset corresponding to the attribute value of the first column, the attribute value of the first column corresponding to a column version of an attribute value of a second column stored in the dump transition page, the attribute value of the first column and the attribute value of the second column being continuously stored in the dump transition page, and the page offset being an offset of a storage position of the attribute value of the second column in the dump transition page (i.e. , the page number, the RowID value of the first row, the number of rows and/or columns on the page 900, and the like. Page 900 can also include several fields that hold column information 910. Generally, each column has its own column information field 910. The column information field 910 can include information representative of the column including, for example, a column identifier, the type of encoding present in the column, the location of the corresponding column data on the page, and the like, [0049]).

As to claims 6, 16, Legler teaches the storing the target attribute values recorded in the dump transition page to one of the target pages comprises;
determining an estimated total amount of compressed data after data of each dump transition page of a plurality of dump transition page is compressed in a target compression manner, each dump transition page in the plurality of dump transition pages storing attribute values corresponding to the particular target column, and the plurality of dump transition pages comprising the dump transition page in which the recorded target attribute values are to be stored in the one of the target pages (i.e. A page size is generally established when the database is built and typically cannot be changed. A representative page size can be on the order of 2 kB, 4 kB, 8 kB, 16 kB, or the like. Once the server is built, the value usually cannot be changed. Different types of pages can store different types of database objects. For example, data pages can store data rows or columns for a table, [0037]);
separately compressing each dump transition page of the plurality of dump transition pages in the target compression manner when the total amount of compressed data meets a target condition to obtain total compressed data, the target condition being that: the total amount of compressed data is less than or equal to a target threshold, and the total amount of compressed data plus an amount of compressed data of one dump transition page is greater than the target threshold (i.e. A page size is generally established when the database is built and typically cannot be changed. A representative page size can be on the order of 2 kB, 4 kB, 8 kB, 16 kB, or the like. Once the server is built, the value usually cannot be changed. Different types of pages can store different types of database objects. For example, data pages can store data rows or columns for a table, [0037]); and
storing the total compressed data in of the target pages (i.e. A fragment can optionally include a chain of pages. In some implementations, a column can also include a chain of pages. Column data can be compressed, for example using a dictionary and/or any other compression method, [0035]).

As to claims 7, 17, Patel teaches after the clearing the plurality of target rows from the data table of the row-oriented database, the method further comprises:
receiving query information used for performing a data query on the data table (i.e. Querying of the data segment and a set of offline data segments containing older records of the metric(s) and dimension(s) is also enabled (operation 716), col. 11, lines 51-59);
sequentially querying the target pages of the column-oriented database and the data table of the row-oriented database by using the query information, to obtain a query result corresponding to the query information (i.e. After compressed inverted index 506 is created, querying of column 502 may be enabled using compressed inverted index 506 and a forward index of column 502, col. 10, lines 47-58); and
returning the query result (i.e. allowing queries 230 to be performed across snapshots 218, real-time data segments 220, and offline data segments 22 ... contain records occurring before the previous day, col. 5, lines 39-60).

As to claims 8, 18, Patel teaches after the clearing the plurality of target rows form the data table of the row-oriented database, the method further comprises:
receiving query information used for performing a data query, on the data table (i.e. Querying of the data segment and a set of offline data segments containing older records of the metric(s) and dimension(s) is also enabled (operation 716), col. 11, lines 51-59);
sequentially querying the target pages of the column-oriented database, the data table in the row-oriented database, and the dump transition page by using the query information, to obtain a query result corresponding to the query information (i.e. After compressed inverted index 506 is created, querying of column 502 may be enabled using compressed inverted index 506 and a forward index of column 502, col. 10, lines 47-58); and
returning the query result (i.e. allowing queries 230 to be performed across snapshots 218, real-time data segments 220, and offline data segments 22 ... contain records occurring before the previous day, col. 5, lines 39-60).

As to claims 9, 19, Patel teaches after the clearing the plurality of target rows from the data table of the row-oriented database, the method further comprises:
receiving query information used for performing a data query on the data table, the query information comprising a query value corresponding to the target identifier (i.e. Query-management apparatus 208 may enable real-time analytics by allowing queries 230 to be performed across snapshots 218, real-time data segments 220, and offline data segments 222, col. 5, lines 39-60);
obtaining a row store index, a column store index, and the dump transition page, the row store index being an index of row store data stored in the data table of the row-oriented database, and the column store index being an index of identification values of target identifiers corresponding to attribute values of the plurality of target columns stored in each of the target pages (i.e. After compressed inverted index 506 is created, querying of column 502 may be enabled using compressed inverted index 506 and a forward index of column 502, col. 10, lines 47-58);
sequentially querying the column store index, the row store index, and the dump transition page by using the query value, and determining a target position in which a query result corresponding to the query information is stored (i.e. Query-management apparatus 208 may then update data 228 with records after the previous day from real-time data segments 220 and/or snapshots 218, even if real-time data segments 220 contain records occurring before the previous day, col. 5, lines 39-60);
obtaining, by using the target position, the query result corresponding to the query information (i.e. In turn, forward index 440 may facilitate queries associated with records containing the same value in column 402 and reduce the memory overhead of column 402 from a distinct value for each record to two record identifier values for each distinct value, col. 9, lines 6-22); and
returning the query result (i.e. allowing queries 230 to be performed across snapshots 218, real-time data segments 220, and offline data segments 22 ... contain records occurring before the previous day, col. 5, lines 39-60).

As per claim 10, Patel teaches the method according to claim 1, wherein to-be-dumped data of the row-oriented database is located in an internal memory of a target device, and persistent data of the column-oriented database is located in an external memory of the target device (i.e. a set of records is obtained (operation 802). Next, a data segment containing a forward index and/or inverted index for a column in the records is created (operation 804) and stored in network-accessible storage, col. 12, lines 24-33); and 
the to-be-dumped data comprises the at least one target row to be cleared (i.e. First, records to be included in a data segment are obtained in a buffer as the records are generated (operation 702). The records may include one or more metrics and one or more dimensions ... Once the pre-specified period has passed, the data segment is deleted (operation 720), col. 11, lines 44 col. 12, line 18).
Response to Arguments
Applicant's arguments with respect to claims 1-2, 4-12, 14-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153